ACCEPTED
                                                                                                          05-15-00129-CV
                                         05-15-00129-CV                                         FIFTH COURT OF APPEALS
                                                                                                          DALLAS, TEXAS
                                                                                                      2/2/2015 9:35:34 AM
                                                                                                               LISA MATZ
                                                                                                                   CLERK
                                       Cause No. DC-12-02620

 MARY FRANCES HUGHES, ET AL                            §          IN THE DISTRICT COURT
     Plaintiff,                                        §                          FILED IN
                                                       §                   5th COURT OF APPEALS
                                                       §                       DALLAS, TEXAS
 vs.                                                   §                   2/2/2015 9:35:34 AM
                                                       §         160TH JUDICIALLISA   MATZ
                                                                                  DISTRICT
                                                       §                           Clerk
                                                       §
 RHONDA HUGHES MONTEE, ET AL,                          §
                                                       §
        Defendants.                                    §         DALLAS COUNTY, TEXAS


                                 AMENDED NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:
     Mary Frances Hughes, individually and on behalf of Hughes Family Funeral Home, Inc. and

Crown Hill Memorial Park and Mausoleum, Inc., Plaintiffs herein, and give notice of their intent to

appeal the Judgment entered by the 160th Judicial District Court of Dallas County on November 6, 2014.

This appeal is taken to the Fifth Court of Appeals in Dallas, Texas.

                                              Respectfully Submitted,
                                              LAW OFFICES OF THOMAS C. BARRON
                                                    P.O. Box 141323
                                                    Dallas, Texas 75214
                                                    Phone No. 214-855-6631
                                                    Facsimile: 214-855-6633
                                                    tbarron@baronlawfirm.com

                                      By:            IS/ Thomas C. Barron
                                                     Thomas C. Barron
                                                     State Bar No. 01821290
                                                     Counsel for Plaintiff

                                    CERTIFICATE OF SERVICE

       This certifies that on February 2, 2015, I have served a true and correct copy of the foregoing
instrument on all attorneys of record in the manner indicated below.

                                              IS/ Thomas C. Barron
                                              Thomas C. Barron
VIA email
Mark J. Carroll